Appeal from a judgment of the Orleans County Court (James P. Punch, J.), rendered November 19, 2012. The judgment convicted defendant, upon his plea of guilty, of attempted assault in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of attempted assault in the second degree (Penal Law §§ 110.00, 120.05 [3]), defendant contends that the waiver of the right to appeal is not valid and challenges the severity of the fine that was imposed as part of his sentence. Although the record establishes that defendant knowingly, voluntarily and intelligently waived the right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]), we conclude that the valid waiver of the right to appeal does not encompass the challenge to the severity of the fine because County Court failed to advise defendant of the potential range of any fine that could be imposed as part of his sentence (see generally People v Newman, 21 AD3d 1343, 1343 [2005]; People v McLean, 302 AD2d 934, 934 [2003]), and there was no specific promise as to the amount of a fine at the time of the waiver (cf. People v Semple, 23 AD3d 1058, 1059 [2005], lv denied 6 NY3d 852 [2006]). Nevertheless, on the merits, we reject defendant’s challenge to the severity of the fine.
Present — Smith, J.P, Peradotto, Carni, Sconiers and Valentino, JJ.